                     6:21-cr-00024-RAW Document 13 Filed in ED/OK on 03/26/21 Page 1 of 1
                                                             UNITED STATES DISTRICT COURT
                                                              EASTERN DISTRICT OF OKLAHOMA


           UNITED STATES OF AMERICA,          )
                                              )
                                   Plaintiff, )                                                     Case No.            CR-21-24-RAW
                          v.                  )
                                              )                                                     Date:               03/26/2021
           JIMMY LOUIS NORTHCUTT, JR.         )
                                              )                                                     Time:                4:17 p.m. – 4:21 p.m.
                                   Defendant. )


                                    MINUTE SHEET – VIDEO CONFERENCE ARRAIGNMENT

                Steven P. Shreder, Judge                                   P. Bruce, Deputy Clerk                             Reporter - none
                                                                                                                              FTR - Courtroom 4

Counsel for Plaintiff:    Benjamin Gifford, AUSA
Counsel for Defendant: Carla R. Stinnett, Appointed
☒ Fin. Afd / Deft orally requested counsel   Objections ☐yes ☒ no     ☒ Court appointed counsel
☐ Interpreter:                           ; ☐ sworn
Defendant appeared via video: ☒ with Counsel; ☐ Counsel waived; ☐ w/o Counsel;

☒ Defendant acknowledged receipt of the Indictment and has had an opportunity to discuss it with counsel
☒ Defendant advised of constitutional rights, charges, possible penalties
☒ Defendant entered not guilty plea as to Count      1-2     of the Indictment

Trial / Motions:
☒ Jury Trial set May 4, 2021, at 9:00 a.m., before Judge Ronald A. White
☒ Court advised defendant will have 14 days to file motions and Government will have 7 days to respond

Discovery:
☒ Court inquired of counsel as to the status of discovery production pursuant to Local Criminal Rule 16.1(A)(1)
requiring the Government to provide discovery to defendant contemporaneously with the arraignment.
        ☐ Government has complied               ☒ Government has not complied
        Parties ☐ do ☒ do not foresee any problems which the Court should anticipate.

☒ Court reminds Government of their discovery obligations pursuant to the Due Process Protections Act

Detention / Bond:
☐ Parties have reviewed Pretrial Services Report regarding detention                                                             Objections          ☐yes ☐ no
☐ Defendant allowed to post bond in the amount of
       ☐ Order Setting Conditions of Release
☒ Government orally moved for Detention
☒ Defendant orally waived the issue of Detention
☐ Detention hearing set                          , at
☐ Defendant present on writ and reserves as to issue of detention at this time
☐ Defendant agreed issue of bond is moot
☒ Defendant to remain in custody and was remanded to the custody of USMS

☒   The sound recording for this hearing has been reviewed for completeness and correctness. The recording is a true and accurate record of these proceedings: PB
